DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohno (US 2005/0053188)

Regarding claims 1, 10, and 13, Gohno discloses an x-ray imaging apparatus (1) with a corresponding method, comprising: a rotating (27) x-ray source (20) for emitting a radiation 

Regarding claims 2 and 11, Gohno discloses wherein determining the estimated scatter in the primary region during the current rotation is further based on the measured scatter data in the at least one shadow region during the current rotation (par. 73 and fig. 6a). 

Regarding claim 3, Gohno discloses wherein the at least one shadow region of the x-ray detector comprises a back shadow region in a negative longitudinal direction from the primary region (fig. 6a) and a front shadow region in a positive longitudinal direction from the primary region (fig. 6c). 

Regarding claim 9, Gohno discloses wherein the x-ray detector is offset in a transverse direction (figs. 6a-6c). 

Regarding claim 17, Gohno discloses correcting the measured projection data based on the estimated scatter in the measured projection data (pars. 73-74). 

Claims 1, 6-7, 9-10, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinquin et al. (US 2017/0205360; hereinafter Cinquin). 

Regarding claims 1, 10, and 13, Cinquin discloses an x-ray imaging apparatus (fig. 12) with a corresponding method, comprising: a rotating (via 131) x-ray source (110) for emitting a radiation beam (figs. 4a-4b); an x-ray detector (140) positioned to receive radiation from the x-ray source (110); a beamformer (220) configured to adjust a shape of the radiation beam emitted by the x-ray source (figs. 4a-4b), such that a primary region (e.g., fig. 4b:pj) of the x-ray detector is directly exposed to the radiation beam (FJ) and at least one shadow region (fig. 4b:pi) of the x-ray detector is blocked from direct exposure to the radiation beam (FI) by the beamformer (220); a data processing system (50) configured to: receive measured projection data in the primary region and measured scatter data in the at least one shadow region (figs. 4a-4b; par. 141); and determine an estimated scatter in the primary region during a current rotation based on the measured scatter data in the at least one shadow 

Regarding claims 6 and 13, Cinquin discloses wherein the beamformer adjusts the shape of the radiation beam based on a longitudinal distance between rotations of the x-ray source (figs. 4a-4b; pars. 117 and 182). 

Regarding claim 7, Cinquin discloses wherein the longitudinal distance is a step distance between successive circular scans (figs. 4a-4b; pars. 117 and 182). 

Regarding claim 9, Cinquin discloses wherein the x-ray detector is offset in a transverse direction (fig. 12; when the C-arm is moved). 

Regarding claim 17, Cinquin discloses correcting the measured projection data based on the estimated scatter in the measured projection data (par. 163). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cinquin as applied to claim 6 above, and further in view of Noo et al. (US 2010/0046819; hereinafter Noo). 
Cinquin discloses claim 6. 
However, Cinquin fails to disclose wherein the longitudinal distance is a pitch during a helical scan, and wherein the 
Noo teaches wherein the longitudinal distance is a pitch during a helical scan (claim 10), and wherein the shape of the radiation beam is a parallelogram (fig. 3) configured to capture a Tam-Danielson Window associated with the pitch (claim 10). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Cinquin with the teaching of Noo, since one would have been motivated to make such a modification for efficiency (Noo: par. 5).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gohno as applied to claim 13 above, and further in view of Braden et al. (US 4190773; hereinafter Braden). 
Gohno discloses claim 13 and wherein adjusting the shape of the radiation beam with the beamformer comprises translation of x-ray attenuated material of the beamformer (Gohno: figs. 6a-6c).

Braden teaches wherein adjusting the shape of the radiation beam with the beamformer comprises rotation of the beamformer (abstract and figs. 4-5). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno with the teaching of Braden, since one would have been motivated to make such a modification for reducing damaging radiation (Braden: col.. 2:25-26).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gohno as applied to claim 13 above, and further in view of Koehler et al. (US 2017/0332982; hereinafter Koehler). 
Gohno discloses claim 13 and adjusting a shape of the radiation beam with a beamformer (22) to be a rectangle (par. 67) associated with a scan. 

Kohler teaches a step-and-shoot circular scan (par. 13).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno with the teaching of Kohler, since these scanning modes were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for reducing wear.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gohno as applied to claim 10 above, and further in view of Noo. 
Gohno discloses claim 10 and adjusting a shape of the radiation beam (5) with a beamformer (22) to be a parallelogram (par. 67) containing a window associated with a pitch of a helical scan (figs. 6a-6c).
However, Gohno fails to disclose a Tam-Danielson Window. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno with the teaching of Noo, since one would have been motivated to make such a modification for efficiency (Noo: par. 5).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gohno/Cinquin as applied to claim 10 above, and further in view of Besson (US 2004/0202360). 
Gohno/Cinquin discloses claim 10. 
However, Gohno/Cinquin fails to disclose optimizing the measured scatter data based on an optimization model. 
Besson teaches optimizing the measured scatter data based on an optimization model (par. 23). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno/Cinquin with the teaching of Besson, since one would . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gohno/Cinquin as applied to claim 10 above, and further in view of Liu (US 6233478) and Besson. 
Gohno/Cinquin discloses claim 10. 
However, Gohno/Cinquin fails to disclose optimizing a scan speed and a scatter estimation accuracy. 
Liu teaches optimizing a scan speed (claims 10-11). Besson teaches optimizing a scatter estimation accuracy (par. 23). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno/Cinquin with the teaching of Liu, since one would have been motivated to make such a modification for reducing blurring effects (Liu: col. 1:60-62).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno/Cinquin with the teaching of Liu, since one would 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno/Cinquin with the teaching of Besson, since one would have been motivated to make such a modification for enhancing scatter compensation (Besson: par. 23). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gohno/Cinquin in view of Fahimian et al. (US 2012/0207370; hereinafter Fahimian). 
To be brief, Gohno/Cinquin discloses a corresponding device. 
However, Gohno/Cinquin fails to disclose a radiotherapy delivery device comprising: a first source of radiation coupled to the rotatable gantry system, the first source of radiation being configured as a source of therapeutic radiation; a second source of radiation coupled to the rotatable gantry system, the second source of radiation being configured as a source of imaging radiation having an energy level less than the source of 
Fahimian teaches a radiotherapy delivery device comprising: a first source of radiation coupled to the rotatable gantry system, the first source of radiation being configured as a source of therapeutic radiation (par. 6); a second source of radiation coupled to the rotatable gantry system (par. 6), the second source of radiation being configured as a source of imaging radiation having an energy level (par. 96) less than the source of therapeutic radiation (par. 81; for a clinical linear accelerator, which has to be greater than energy corresponding to 125 kVp to treat); and a data processing system configured to: deliver a dose of therapeutic radiation to the patient via the first radiation source based on the patient image during adaptive IGRT (pars. 4-6).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno/Cinquin with the teaching of Fahimian, since one 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gohno/Cinquin with the teaching of Fahimian, since one would have been motivated to make such a modification for better image guidance (Fahimian: par. 65). 

Allowable Subject Matter
Claims 4-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884